Citation Nr: 1540045	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  13-34 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Lexington, Kentucky


THE ISSUE

Entitlement to payment of or reimbursement for private medical expenses for services performed on July 18, 2012, and July 19, 2012, at James B. Haggin Memorial Hospital.


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from September 1981 to September 1985 and from January 1989 to December 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 administrative decision by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Lexington, Kentucky.


REMAND

The Veteran is seeking payment of or reimbursement for private medical expenses for services performed on July 18, 2012, and July 19, 2012, at James B. Haggin Memorial Hospital.  He contends that he contacted "the Lexington VA" and obtained prior approval for this treatment.

Currently, the Veteran's medical reimbursement claims file is incomplete. Specifically, the evidence of record does not include a copy of the notification letter sent to the Veteran concerning the August 2012 administrative decision on appeal; or a copy of the notification letter sent to the Veteran concerning the October 2013 second level review of this decision.

When a claim for payment or reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and basis for the denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 17 of Chapter 38.  38 C.F.R. § 17.132.  Accordingly, the VAMC must associate the notification letter concerning the August 2012 administrative decision and record of the November 2013 second level review of the decision with the record on appeal.

As noted above, the Veteran contends that he contacted "the Lexington VA" and obtained prior approval for the treatment at issue in this matter.  It is unclear what, if any, effort has been made to verify the Veteran's contention.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Under these circumstances, the Veteran must be asked to identify the specific VA office or medical center he contacted.  Thereafter, the VAMC must attempt to locate any available records documenting the Veteran's claimed contact with VA concerning his prior approval for treatment.  

Accordingly, this case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain the following records: (1) notification letter sent to the Veteran concerning the August 2012 administrative decision; (2) notification letter sent to the Veteran concerning the November 2013 reconsideration of the administrative condition.  

2.  Contact the Veteran and request that he identify the specific VA office or medical center he contacted to request approval for the private medical treatment at issue herein.  Based on his response, attempt to locate any available records documenting the Veteran's contact and request for prior approval of the medical treatment at issue herein.

Regardless of the Veteran's response, the VAMC must obtain any available treatment records relating to the Veteran during July 2012 from the VAMC in Lexington, Kentucky.

3.  Undertake any other indicated development.

4.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




